Citation Nr: 1427066	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability as secondary to service connected residuals of a left shoulder fracture (non-dominant).

2.  Whether the RO's October 1, 1963 rating decision should be revised on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in August 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in February 2010.  

The issue of service connection for a right shoulder disability as secondary to service connected residuals of a left shoulder fracture (non-dominant) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1, 1963 rating decision, a VARO denied service connection for recurrent dislocation of the left shoulder on the grounds that it pre-existed service and was not aggravated in service.  The Veteran did not appeal this decision and it became final.

2.  The October 1, 1963 rating decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied.



CONCLUSIONS OF LAW

1.  The October 1, 1963 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  The October 1, 1963 rating decision denying service connection for recurrent dislocation of the left shoulder did not contain a clear and unmistakable error.  38 U.S.C.A. § 5109 (West 2002); 38 C.F.R. § 3.105 (2013); 38 C.F.R. §§ 3.303, 3.305, 3.306 (1963).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that a request for reversal or revision of a prior decision due to CUE is not a claim, but rather a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of Veterans Claim Assistance Act of 2000 (VCAA) and it does not apply in CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Legal Criteria, Factual Background, and Analysis

On October 1, 1963, a VARO denied the Veteran's claim for service connection for recurrent dislocation of the left shoulder.  At the time, he did not submit a timely appeal, and the rating decision became final.  

An unappealed, final rating decision may only be revised based on the evidence of record at the time of decision upon a showing that the decision involved CUE.  38 U.S.C.A. § 7105.  CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  The determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

The October 1, 1963 rating decision denied service connection on the grounds that the presumption of soundness did not apply, and that the evidence did not demonstrate the Veteran's left shoulder disability was permanently worsened by his active military service.  The Veteran alleges that the RO committed CUE by failing to apply the presumption of soundness in his favor, in light of the fact that his enlistment examination did not note any left shoulder abnormalities.

The evidence of record at the time of the October 1, 1963 rating decision included service treatment records (STRs), a July 1963 letter from Evelyn Barnes, and an August 1963 VA examination.  

No left shoulder problems were noted upon enlistment.  STRs include no complaints, treatment, or diagnoses for a left shoulder disability prior to an August 1962 orthopedic consultation, when he was diagnosed with recurrent dislocation of the left shoulder, and referred for a medical board review the same month.  The report from that review indicated the Veteran himself reported his left shoulder condition extended back four or five years.  He also reported having seen a civilian doctor, but received no treatment.  At that time, he noted he could dislocate and relocate his left shoulder at will.  Based on these reports and the short period of time in service (one month), the medical board opined that the left shoulder disability pre-existed service, and found no evidence showing permanent aggravation in his month of service.  Thereafter, he was recommended for a medical discharge.

In July 1963 the Veteran filed for service connection for recurrent dislocation of the left shoulder.  A letter received that month from Evelyn Barnes indicated she was unable to recall whether the Veteran was bothered by a left shoulder disability or condition upon returning home after discharge.  On subsequent August 1963 VA examination, the Veteran reported he injured his left shoulder in 1962 during service while doing "chin-ups."  He stated he dislocated his left shoulder, but that it corrected itself and he therefore did not seek treatment.  He also reports having six to eight similar episodes thereafter, each time indicating he did not seek treatment.  The examiner diagnosed him with recurrent subluxation of the left shoulder.

At the time of the October 1, 1963 rating decision, the regulations governing service connection provided that such was warranted where the evidence establishes "that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein."  VA was required to consider the "types and circumstances of service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence," and apply a "broad and liberal interpretation consistent with the facts in each case."  38 C.F.R. § 3.303(a) (1963).  Furthermore, a preexisting injury or disease was considered to have been aggravated by active service where there was "an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  For peacetime veterans, the "natural progress of the disease" finding was met "when the available evidence of a nature generally acceptable as competent shows that the increase in severity of a disease or injury or acceleration in progress was that normally to be expected by reason of the inherent character of the condition, aside from any extraneous or contributing cause or influence peculiar to military service."  Id. at §§ 3.306(a), 3.306(c).

The Veteran's service dates indicate he is a peacetime veteran, and would have been considered as such at the time of the prior decision.  38 U.S.C. § 101(9) (1963).  At that time, peacetime veterans who had "active, continuous service of 6 months or more will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time thereof, or where evidence or medical judgment, as distinguished from medical facts and principles, establishes that an injury or disease preexisted service."  Id. at § 3.305(b).

Initially, the Board finds that the Veteran's allegation that the October 1, 1963 decision committed CUE by failing to apply the presumption of soundness is not supported by the regulation effective in 1963.  As the RO properly noted in the 1963 rating decision, the Veteran's one month of peacetime service precludes him from reaping the benefits of the presumption of soundness.  Therefore, there was no clear and unmistakable error of law in that aspect of the determination.

The Board has also considered whether CUE was committed in interpreting the evidence then of record as failing to show permanent in-service aggravation of the Veteran's recurrent dislocation of the left shoulder.  The Veteran argues in his August 2009 notice of disagreement that the finding of no additional disability during service is erroneous, as there was presumably no reason for his August 1962 orthopedic consultation absent an injury.  However, the Board notes that such argument, in essence, is a disagreement with how the evidence then of record was weighed and evaluated.  Therefore, the Veteran's allegations do not rise to the stringent requirements for an allegation of CUE.  

Even assuming, arguendo, that they did amount to an allegation of CUE, the Board finds that the RO at the time of the October 1, 1963 decision properly considered and applied the evidence then of record.  There was no evidence indicating the reason for his August 1962 orthopedic consultation, and the Veteran did not expressly allege at that time that he suffered an injury in service.  Moreover, even assuming an injury occurred, there was nothing then of record indicating the Veteran's left shoulder increased in disability beyond the natural progress of the condition.  Notably, the only medical opinion then of record was from the medical review board, indicating that his recurrent dislocation of the left shoulder was not permanently worsened by service, citing to the lack of supporting evidence showing that such occurred in such a short period of service.  Finally, the Board notes that a December 2008 advisory opinion from the Director of Compensation and Pension, considering the record as it existed in October 1, 1963, found no record of additional injury in service coupled with minimal pain noted in his August 1962 consultation represented a normal progression of a preexisting defect.

Accordingly, the Board finds that there is no basis for concluding that the October 1, 1963 rating decision involved any clear and unmistakable error of fact or law that would have been outcome-determinative.


ORDER

The October 1, 1963 rating decision denying service connection for recurrent dislocation of the left shoulder did not involve CUE.  To this extent, the appeal is denied.


REMAND

The Veteran claims entitlement to service connection for a right shoulder disability as secondary to his service connected residuals of a left shoulder fracture (non-dominant).  A review of the record indicates that certain postservice treatment records pertinent to this claim may remain outstanding.  

In his original claim for service connection, the Veteran indicates that his primary care physician is Dr. Mark D. Gibson, M.D.  An attached May 2008 letter from Dr. Gibson notes that he had previously forwarded a January 15, 2008 letter which is not of record.  In addition, he indicated he was then providing ongoing treatment for the Veteran's right shoulder disability (including corticosteroid injections).  On subsequent September 2008 VA examination, the Veteran confirmed this, and added that he received regular corticosteroid injection from Dr. Gibson at the Finger Lakes Orthopedic Group.  There are no clinical records of private treatment associated with the record.  The Veteran also reported an injury to the right shoulder in 1999 while working in a tire shop, and stated he was treated at an emergency room, which referred him to Dr. Gibson.  An August 2008 letter from his supervisor at the tire shop indicated the accident happened in February 1999.  Records of hospital treatment are also not associated with the claims file.  Finally, the Veteran also indicated he received surgery in the early 1990s for his right shoulder; records of such procedure are also not associated with the claims file.  These records are pertinent, and may be critical to the Veteran's claim, and must be secured.

In light of the above, the Board also finds that the September 2008 VA examination is inadequate, as it was premised on an incomplete factual record.  Moreover, the examiner's ultimate etiological opinion implicitly relies on speculation, as its main rationale for a negative nexus to service is that the Veteran had an intercurrent injury in 1999 and surgery sometime prior to that.  Absent a review of the pertinent medical records, such an opinion is speculative at best, and cannot be considered adequate for rating purposes.  Therefore, a new examination is required that considers the entire updated record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide identifying information and the necessary releases for VA to secure complete clinical records of all private treatment he has received for his right shoulder disability, to specifically include (a) hospital records of emergency room treatment received following a work-related injury in February 1999; (b) all treatment records from Dr. Mark Gibson at the Finger Lakes Orthopedic Group dated since February 1999; and (c) records of right shoulder surgery conducted in the early 1990s.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a VA orthopedist to determine the nature and likely etiology of his right shoulder disability.  The entire updated record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary should be conducted.

Based on an interview and examination of the Veteran, the examiner should provide responses to the following:

(a)  Please diagnose all right shoulder disability entities found.

(b)  For each right shoulder disability diagnosed, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is proximately due to, or caused by, the Veteran's residuals of a left shoulder fracture?

(c)  For each right shoulder disability diagnosed, please also indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability was aggravated by the Veteran's residuals of a left shoulder fracture?

The examiner must provide a complete rationale for all opinions offered.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


